Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a DIV if 15/607524, Pat No. 10,562502.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Harada (20160264108) view of Yamakado (20160347181).
 With regarding claim 1, Harada discloses a method of controlling driving of a vehicle using an in-wheel system, the method comprising: 
calculating a time to collision (TTC) by dividing a distance between the vehicle and an obstacle located in front of the vehicle by relative velocity (the PCS-ECU 50 calculates a time to collision vs. D/V, see at least [0032]+); 
determining whether the vehicle enters a braking avoidance section, based on the calculated TTC (the ECU 50 determines whether the vehicle 100 collides with the detected object, see at least [0032] +); and 
generating, braking force of a brake by an amount of shortage of braking force of the brake compared with a demanded braking force if the vehicle enters the braking 
Harada is silent about the motor mounted in each wheel
Yamakado discloses a vehicle comprises a motor connects to each vehicle’s wheels for generating braking, see at least [0120]-[0121]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harada by including a motor connecting to each vehicle’s wheels as taught by Yamakado for generating braking for each wheels.

With regarding claim 2, Harada teaches that the method of claim 1, wherein the braking avoidance section is divided into a first braking section, a second braking section, and a third braking section, based on the TTC (the ECY 50 sets braking thresholds based on the TTC obtained, see at least [0059]-[0068]+).  

With regarding claim 3, Harada teaches that the method of claim 2, wherein the generating of the braking force by the motor mounted in each wheel includes: generating, by the motor mounted in each wheel, the braking force within a first limit value in the first braking section (see at least [0072]-[0073]+).  

(see at least [0061]-[0063]+).  

With regarding claim 5, Yamakado teaches that the method of claim 2, wherein the generating of the braking force of the brake by the motor mounted in each wheel includes: generating, by the motor mounted in each wheel, the braking force without limit in the third braking section (see at least [0257]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ike (20160185325) discloses a vehicle braking control apparatus.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662